Exhibit 10.1




SECOND AMENDMENT
TO THE
SJW GROUP
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated January 1, 2010 and As Further Amended October 26, 2010
and November 15, 2016)




WHEREAS, SJW Group (the “Company”) maintains the SJW Group Executive Severance
Plan (the “Plan”);
WHEREAS, the Company wishes to amend the Plan to include certain additional
confidentiality provisions as required by law.
NOW, THEREFORE, the Plan is hereby amended as follows to be effective as of the
date set forth below:
1.Section 4 of the Plan is hereby amended and restated in its entirety to read
as follows:
“4.    CONFIDENTIALITY.
(a)    Preservation of a continuing business relationship between the Company or
other members of the Employer Group and their respective customers,
representatives, and employees is of critical importance to the continued
business success of the Company and the other members of the Employer Group, and
it is the active policy of the Company and the other members of the Employer
Group to guard as confidential certain information not available to the public
relating to the business affairs of the Company and the other members of the
Employer Group. In view of the foregoing, no Officer shall, without prior
written consent of the Company, disclose to any person or entity any such
confidential information that was obtained by the Officer in the course of his
or her employment with the Company or any other member of the Employer Group.
This Section 4 shall not be applicable if and to the extent the Officer is
required to testify in a legislative, judicial or regulatory proceeding pursuant
to an order of Congress, any state or local legislature, a judge or an
administrative law judge or is otherwise required by law to disclose such
information.
(b)    Nothing in this Plan or any other Company document prohibits an Officer
from providing confidential information to, or from reporting possible
violations of law or regulation to, any self-regulatory authority or
governmental agency, or from making disclosures that are protected under the
applicable whistleblower provisions of state or federal law or regulation.
(c)    Federal law provides certain protections to individuals who disclose a
trade secret to their attorney, a court, or a government official in certain
confidential circumstances. Specifically, federal law provides that an
individual shall not be criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret under either of the
following conditions: (i) where the disclosure is made (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and


 
 
 




--------------------------------------------------------------------------------





(2) solely for the purposes of reporting or investigating a suspected violation
of law; or (ii) where the disclosure is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. See
18 U.S.C. § 1833(b)(1). Federal law also provides that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order. See 18 U.S.C. § 1833(b)(1).”
2.    Exhibit C of the Plan is hereby amended and restated in its entirety and
its attachment replaced in its entirety by Addendum 1, attached hereto to this
Second Amendment.
3.    Except as expressly modified by this Second Amendment, all the terms and
provisions of the Plan shall continue to remain in full force and effect.
[Signature Page Follows]




 
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Second Amendment to be
executed on this 26th day of July, 2017.


SJW Group
By: /s/ W. Richard Roth
W. Richard Roth, President and
Chief Executive Officer and
Chairman of Board of Directors







[Signature Page to the Second Amendment to the Executive Severance Plan]



--------------------------------------------------------------------------------





ADDENDUM 1
RELEASE AGREEMENT
This Release Agreement (“Release”) was given to me, ________________
(“Officer”), this ___ day of __________, 20__, by ________________ (the
“Employer”). At such time as this Release becomes effective and enforceable
(i.e., the revocation period discussed below has expired), and assuming Officer
is otherwise eligible for payments under the terms of the SJW Group Executive
Severance Plan (the “Plan”), Employer agrees to pay Officer pursuant to the
terms of the Plan an amount equal to $_____ payable in ______ (____) equal
annual installments (minus customary payroll taxes and withholdings).
In consideration of the receipt of the promise to pay such amount, Officer
hereby agrees, for himself or herself, his or her heirs, executors,
administrators, successors and assigns (hereinafter referred to as the
“Releasors”), to fully release and discharge the Employer and its officers,
directors, employees, agents, insurers, underwriters, subsidiaries, parents,
affiliates, associates, successors and assigns (hereinafter referred to as the
“Releasees”) from any and all actions, causes of action, claims, obligations,
costs, losses, liabilities, damages and demands under any federal, state or
local law or laws, or common law, whether or not known, suspected or claimed,
which the Releasors have, or hereafter may have, against the Releasees arising
out of or in any way related to Officer's employment with the Employer or the
termination of that employment, including (without limitation) claims of
wrongful discharge, emotional distress, defamation, fraud, breach of contract,
breach of the covenant of good faith and fair dealing, discrimination claims
based on sex, age, race, national origin, disability or any other basis under
Title VII of the Civil Rights Act of 1964, as amended, the California Fair
Employment and Housing Act, the Federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”), the Americans with Disability Act, contract claims,
tort claims, and wage or benefit claims, including (without limitation) claims
for salary, bonuses, commissions, stock grants, stock options, vacation pay,
fringe benefits, severance pay or any other form of compensation (other than the
payments and benefits to which Officer is entitled under the Plan, his or her
vested rights under the San Jose Water Company Section 401(k) Plan, the San Jose
Water Company Retirement Plan, the San Jose Water Company Executive Supplemental
Retirement Plan, the San Jose Water Company Cash Balance Executive Supplemental
Retirement Plan, and any worker's compensation benefits under any workers'
compensation insurance policy or fund).
In releasing claims unknown to Officer at present, Officer is waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”


 
 
 




--------------------------------------------------------------------------------




This Release and Waiver does not pertain to any claims which may subsequently
arise in connection with the Employer's default in any of its payment
obligations under the Plan.
Officer acknowledges that, among other rights subject to his or her Release and
Waiver, Officer is hereby waiving and releasing any rights he or she may have
under ADEA, that this release and waiver is knowing and voluntary, and that the
consideration given for this release and waiver is in addition to anything of
value to which Officer was already entitled from the Employer. Officer further
acknowledges that he or she has been advised, as required by the Older Workers
Benefit Protection Act, that: (a) the release and waiver granted herein does not
relate to claims which may arise after this release and waiver is executed; (b)
he or she has the right to consult with an attorney prior to executing this
release and waiver (although Officer may choose voluntarily not to do so); and
if Officer is over 40 years old upon execution of this (c) Officer has
twenty-one (21) days from the date of termination of his or her employment with
the Employer in which to consider this release and waiver (although Officer may
choose voluntarily to execute this release and waiver earlier); (d) Officer has
seven (7) days following the execution of this release and waiver to revoke his
or her consent to this release and waiver; and (e) this release and waiver shall
not be effective until the seven (7)-day revocation period has expired.
Nothing in this Release restricts or prohibits Officer from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. However, to the maximum extent permitted by law,
Officer is waiving his or her right to receive any individual monetary relief
from the Employer or any others covered by this Release resulting from such
claims or conduct, regardless of whether Officer or another party has filed
them, and in the event Officer obtains such monetary relief, the Employer will
be entitled to an offset for the payments made pursuant to this Release. This
Release does not limit Officer’s right to receive an award from any Regulator
that provides awards for providing information relating to a potential violation
of law. Officer does not need the prior authorization of the Employer to engage
in conduct protected by this paragraph, and Officer does not need to notify the
Employer that Officer has engaged in such conduct.
Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1)
and 1833(b)(2) related to the reporting or investigation of a suspected
violation of the law, or in connection with a lawsuit for retaliation for
reporting a suspected violation of the law.


 
 
 




--------------------------------------------------------------------------------




In case any part of this Release is later deemed to be invalid, illegal or
otherwise unenforceable, Officer agrees that the legality and enforceability of
the remaining provisions of this Release will not be affected in any way.




Dated: ______________, __________            ______________________________
(“Officer”)


 
 
 


